Citation Nr: 0304483	
Decision Date: 03/12/03    Archive Date: 03/24/03

DOCKET NO.  02-13 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to waiver of recovery of an overpayment of an 
apportionment of disability compensation benefits in the 
amount of $504.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel


INTRODUCTION

The veteran had active service from March 1970 to November 
1971.  The appellant is the veteran's former wife.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision of Committee on 
Waivers and Compromises (Committee) of the Los Angeles, 
California RO, which denied the appellant's request for 
waiver of recovery of an overpayment of an apportionment of 
VA disability compensation benefits in the amount of $504 on 
the basis that recovery of the debt would not be against 
equity and good conscience.  

In November 2002, a hearing before the undersigned Veterans 
Law Judge was held at the Los Angeles, California RO.  A 
transcript of this hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's claim has been obtained by the 
RO.

2.  By decision dated in April 2001, the appellant was 
awarded an apportionment of the veteran's disability 
compensation benefits, effective December 2000.

3.  In July 2001, the RO received information from the 
veteran indicating that his divorce from the appellant became 
final on June 8, 2001.

4.  The appellant was notified in December 2001 that her 
apportionment benefits were retroactively terminated, 
effective July 1, 2001.

5.  The RO determined that there is no indication of fraud, 
misrepresentation, or bad faith by the appellant.

6.  The appellant was at fault in the creation of the 
overpayment by virtue of her failure to timely report her 
change in marital status, but this fault is mitigated to a 
great extent.

7.  Recovery of the overpayment of pension benefits would 
create an undue financial hardship.


CONCLUSION OF LAW

Recovery of an overpayment of an apportionment of disability 
compensation benefits in the amount of $504 would be against 
equity and good conscience.  38 U.S.C.A. §§ 5107, 5302 (West 
2002); 38 C.F.R. §§ 1.963, 1.965 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Initially, the Board notes that on November 9, 2000, the 
President approved the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096, which made 
several amendments to the laws governing certain VA claims, 
to include redefining VA's duty-to-assist and notification 
obligations.  These changes have been codified, as amended, 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002).  

However, these changes are not applicable to claims such as 
the one herein at issue.  In Barger v. Principi, 16 Vet. App. 
132 (2002), the United States Court of Appeals for Veterans 
Claims held that the VCAA, with its expanded duties, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases is found in Chapter 53, Title 38, United States 
Code, and that the provisions of the VCAA are relevant to a 
different Chapter (i.e. Chapter 51).  Therefore, the VCAA 
(and, it follows, its implementing regulations) is not for 
application in this matter.

Moreover, as regards any pre-VCAA duties to notify and 
assist, the Board notes that the RO has explained to the 
appellant the bases for denial of the claim, and afforded her 
the opportunity to present information and evidence in 
support of the claim.  Significantly, there is no indication 
that there is any existing evidence pertinent to the issue on 
appeal that has not been obtained.  Additionally, in view of 
the Board's favorable disposition of the claim, as explained 
in more detail below, the Board finds that the claim is ready 
to be considered on the merits. 

Factual Background

The evidence of record shows that by RO decision dated in 
April 2001, the appellant was awarded an apportionment of the 
veteran's disability compensation benefits, effective 
December 2000.  

In July 2001, the veteran notified the RO that his divorce 
from the appellant was finalized on June 8, 2001.  He 
attached a copy of the Notice of Entry of Judgment.  In 
October 2001, the veteran again informed the RO that his 
divorce was final.  He requested that the apportionment be 
terminated.

The overpayment was created by a December 2001 RO letter that 
retroactively terminated the appellant's apportionment 
payments, effective July 1, 2001.  According to the April 
2002 Committee decision, the termination was ordered after 
the RO learned in July 2001 that the appellant was divorced 
from the veteran.

A January 2002 Financial Status Report (FSR) completed by the 
appellant indicates no monthly income.  The FSR also 
indicates monthly expenses of $3,000, including $940 for rent 
or mortgage, $200 for food, $600 for utilities and heat, $100 
for gas, $150 for clothes, $40 for personal hygiene, $50 for 
prescription medication, $150 for pool services and $200 for 
lawn services.  She also indicated that she had additional 
monthly expenses for insurance and medical bills.  The only 
reported asset was a 2000 Ford Explorer worth $14,000.  She 
reported debts of $26,879, including medical, insurance and 
phone bills.  The appellant maintained that the veteran ran 
up bills in her name, leaving her with debt after her 
divorce.

A March 2002 FSR completed by the appellant indicates monthly 
income of $980.  The FSR also indicates monthly expenses of 
$2,390, including $940 for rent or mortgage, $250 for food, 
$600 for utilities and heat, $200 for other living expenses 
and $400 for monthly payments on installment contracts and 
other debts.  She reported an asset of a 2000 Ford Ranger, 
but indicated that it belonged to her son.  She reported 
debts amounting to $25,000, including a $17,000 car loan, 
$3,400 in medical bills and $2,800 in phone bills.  The 
appellant indicated that she had been laid off from her job 
in December 2001.

The appellant testified during a November 2002 travel Board 
hearing that her monthly income consisted solely of 
disability benefits in the amount of $980.  She stated that 
her "home went into foreclosure" and her "cars got 
repossessed."  She indicated that she was living with her 
sister because she could not afford to live on her own.  In 
addition, the appellant essentially maintained that she was 
not aware until after the fact that her divorce became final 
in June 2001.

Analysis

Pursuant to 38 U.S.C.A. § 5302(c), a finding of fraud, 
misrepresentation or bad faith precludes a grant of a waiver 
of recovery of the overpayment.  The RO concluded that the 
facts in this case do not show the presence of any of the 
preceding factors and the Board will accept that conclusion.  
As a result, the Board's decision on appeal will be limited 
to the determination of whether waiver of recovery of an 
apportionment of disability compensation benefits is 
warranted on the basis of equity and good conscience.

The RO has denied the appellant's claim for waiver on the 
basis that recovery of the overpayment would not be against 
equity and good conscience.  38 U.S.C.A. § 5302; 38 C.F.R. 
§ 1.963(a).  The standard of "Equity and Good Conscience" 
will be applied when the facts and circumstances in a 
particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  The 
decision reached should not be unduly favorable or adverse to 
either side.  The phrase equity and good conscience means 
arriving at a fair decision between the obligor and the 
government.  In making this determination, consideration will 
be given to the following elements, which are not intended to 
be all-inclusive:

1.  Fault of the debtor.  Whether the 
actions of the debtor contributed to the 
creation of the debt.

2.  Balancing of faults.  Weighing of the 
fault of the debtor against that of the 
VA.

3.  Undue hardship.  Whether collection 
would deprive the debtor or family of 
basic necessities.

4.  Defeat the purpose.  Whether 
withholding of benefits or recovery would 
nullify the objective for which benefits 
were intended.

5.  Unjust enrichment.  Whether failure 
to make restitution would result in 
unfair gain to the debtor.

6.  Changing position to one's detriment.  
Whether reliance on VA benefits resulted 
in relinquishment of a valuable right or 
the incurrence of a legal obligation.  
38 C.F.R. § 1.965(a).

Based on a review of the entire record and having considered 
the contentions of the appellant, the Board concludes that 
the appellant was at fault in the creation of the debt 
because she failed to promptly report her change in marital 
status to the RO.  However, it is also noteworthy that the 
veteran reported the divorce in July 2001.  Furthermore, the 
RO took no action on this information until December 2001.  
The Board also notes that it is unclear as to when the 
appellant was actually informed that her divorce had become 
final.  As a consequence, the Board concludes that the fault 
of the appellant is mitigated to a large extent.  Therefore, 
the impact of fault as a factor in the equity and good 
conscience standard is minimized.

In addition, the Board must also consider whether recovery of 
the debt would result in financial hardship to the appellant.  
Based on the income and expense information of record, it is 
concluded that the record demonstrates that recovery of the 
debt would render the appellant unable to provide for life's 
basic necessities.  The most recent (2002) FSR shows a 
monthly deficit of $1,410.  Recognizing that the appellant is 
on a fixed income (disability benefits), the Board is of the 
opinion that collection of the debt would have an adverse 
impact on her ability to provide for life's basic 
necessities.  In view of these facts, financial hardship 
would result upon recovery of the overpayment.

The Board finds that failure to make restitution would result 
in unfair gain to the appellant because she received monetary 
benefits to which she was not entitled.  To allow her to 
profit by retaining money erroneously paid under these 
circumstances would clearly constitute unjust enrichment.  
However, as noted above, any fault on the part of the 
appellant is excusable to a large extent.

The evidence does not demonstrate that the appellant changed 
positions to her detriment in reliance upon the VA benefits, 
or that the recovery of the overpayment would defeat the 
purpose for which the benefits are intended.  In sum, it 
appears that the evidence in support of the appellant's claim 
for waiver of recovery of an overpayment of an apportionment 
of disability compensation benefits in the amount of $504 is 
at least equipoise in with that evidence favoring a denial.  
The Board concludes that the appellant was at fault in the 
creation of the debt but that her fault is mitigated to a 
large extent.  Moreover, the recovery of the debt would 
result in financial hardship to the appellant.  Although the 
other elements to be considered in determining whether 
recovery of the overpayment would be against equity and good 
conscience do not support the appellant's claim for waiver, 
the appellant must be given the benefit of the doubt in this 
case.  38 U.S.C.A. § 5107. 


(CONTINUED ON NEXT PAGE)


ORDER

Waiver of recovery of an overpayment of an apportionment of 
disability compensation benefits in the amount of $504 is 
granted.



		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

